Citation Nr: 1759711	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2011 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The issue of service connection for ischemic heart disease is remanded to obtain further records and provide an appropriate VA examination and medical opinion including clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The issue of TDIU is inextricably intertwined with the claims for service connection for ischemic heart disease.  Therefore, the Board must defer consideration of that claim at this time. See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).



The case is REMANDED for the following action:

1.  The Veteran's application for vocational rehabilitation indicated that he receives Supplemental Security Income (SSI).  The record does not contain any records from the Social Security Administration (SSA).  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether or not the Veteran has ischemic heart disease.  To avoid any appearance of bias, please schedule this exam with an examiner other than the examiner who wrote the February 2012 and August 2015 VA examination reports.  (If this is not practical, the previous examiner may be used.)

The claims file should be made available for review.  All indicated tests and studies, to include cardiac catheterization, if necessary, should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has ischemic heart disease.

A.  The Veteran has failed to appear for previously arranged cardiac catheterization procedures, negatively impacting the Board's ability to assess his diagnosis.  If there is still no cardiac catheterization of record, the Veteran should be provided notice and given a final opportunity to appear for this procedure, unless medically contraindicated. 

   B.  The examiner must discuss each of the following:

	i.  The Veteran's treating physician's statement of July 2012, stating that the Veteran's cardiolite test "showed inferolateral reversible ischemia" and that the Veteran was "being treated for [coronary artery disease]."
	
	ii.  The VA examination report from February 2012 and associated medical tests.

	iii.  The VA medical opinion from August 2015.

	iv.  The Veteran's statement that he had heart attack in the early 1980's.


The examiner's report should set forth all examination findings, along with a rationale for the conclusions reached.

3.  Readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




